Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A new Examiner was assigned to this case.  This action is FINAL.
Status of Claims
Claims 1-20 are pending.  Claims 1-4, 9-10 stand amended.  Claims 11-20 are newly added.  Claims 4-8 stand withdrawn.  Claims 1-3, 9-20 are under examination herein.
Priority
Instant application 15024783, filed 7/11/2016 claims benefit as follows:

    PNG
    media_image1.png
    86
    394
    media_image1.png
    Greyscale
.
Petition Decision
The petition granted on 9/17/2020.
Response to Applicant Argument and Amendment
In view of the amendment to claim 3, the objection for misspelling is withdrawn.
In view of Applicant amendment, the 112 rejection of record is withdrawn.
In view of the amendment, the 102 rejection is withdrawn.
In view of Applicant amendment to require semi-astacene and/or astacene the 101 rejection of record is reconsidered and is maintained for at least the following reasons.  These compounds are known to exist in mixture and Applicant has not shown a marked difference from natural material.  Thus, this Applicant argument is not found to be persuasive.  Applicant would need to provide evidence of a marked difference in order for this rejection to be withdrawn.  No such evidence is provided.  Examiner consulted with the TC1600 101 specialist for this determination.
With respect to the 103 rejection of record, Applicant argues that Leigh makes it clear that the semi-astacene and astacene are undesirable byproducts.  Reduction of such a product does not mean that none of it is present.  Thus, this argument has been considered but is not found to be persuasive.  With respect to Applicant argument that Wang would not want undesirable side products.  This argument has been considered but is not found to be persuasive for at least the following reasons.  Wang is concerned with the ability to purify, thus the purpose of Wang is to be able to purify extracts from commercial supplements as well as salmonid and crustaceans (column 1, page 172 for example).  Applicant argument that modifying Wang as suggested in the action to include oily solution of Leigh would be counter to Wang is not persuasive because Wang teaches possible extracts coming for example from salmon and crustaceans.   
With respect to Applicant argument over Wang, Leigh and Rayton, Applicant argument has been considered and is found to be persuasive.   Thus, this 103 rejection is withdrawn in view of the amendment.  
New rejections necessitated by amendment are found below.

Claim Rejection 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a mixture or composition which is not markedly different from naturally occurring products. This judicial exception is not integrated into a practical application because the specification at for example page 16-17 provides evidence that the composition as claimed is merely an extract of a plant. . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no evidence that such an extract had markedly different characteristics, either functional or structural (or both), as compared to how they exist in nature.  The instant examples also show that other further comprising components are present in the mixture including hydroxyechinenone, semiastacene, and adonirubin.

Claim Rejection 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (previously made of record) in view of Leigh et al (previously made of record).
Wang teaches astaxanthin supplements containing 99.5% extracting all-trans (3S, 3’S) astaxanthin (see conclusion).  Wang teaches adonirubin is a direct precursor along the biosynthetic pathway of astaxanthin and often present in the final product, in various percentages (see introduction).  Further, Wang teaches astaxanthin can be extracted from Haematococcus pluvialis (3.4).
Wang fails to teach the carotenoid mixture also comprising semi-astacene and astacene.
Leigh teaches astacene and semi-astacene can form a by-product of astaxanthin ([0065]).
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instant claims because the art teaches that semi-astacene, astacene and adonirubin form as by-products in the final product of astaxanthin.  One of ordinary skill would expect extracts and synthesis of all trans (3S, 3’S) astaxanthin to also form semiastacene, astacene, astacene and adonirubin in the mixture.  Therefore, the invention as a whole would be obvious to the skilled artisan.

New Rejection Necessitated by Amendment
Claim Rejection 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article to Chen et al (“Chen”, Chen et al.  JAOCS, vol. 61, no 6, 1984, 1045-1047).
Chen teaches that astaxanthin and astacene are obtained by extraction using different vegetable oils.  Further, Chen teaches these extracts can come from various animals.  If one interprets the “mixture prepared from one or more of the flower, stem and fruit of Adonis ameruensis” as being product by process language then the output mixture is what matters.  In this case a mixture found in nature as found in Chen would read on the claim.
The Chen article fails to teach purity.
It would have been prima facie obvious to one having ordinary skill in the art to purify and extracted mixture to a higher purity of carotenoids because purifying a known material is prima facie obvious according to MPEP 2144.04.VII absent evidence.
VII.    PURIFYING AN OLD PRODUCT
Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are unobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (previously made of record) in view of Leigh et al (previously made of record) and further in view of US-5591343 (“the ‘343 patent”).
The combination teaches as disclosed above and at least are incorporated by reference herein.  
The combination fails to teach hydroxyechinenome as part of the extract.
However, the ‘343 patent teaches that this is a common extract when one is extracting carotenoid compounds.

    PNG
    media_image2.png
    170
    265
    media_image2.png
    Greyscale

It would have been prima facie obvious to obtain additional carotenoid compounds including hydroxyechinoenone because these compounds are associated with carotenoid biosynthetic pathways and are common carotenoids.  One skilled in the art would expect additional carotenoids to be extracted including those common carotenoids. 
With respect to different concentration of extracted components, it would have been prima facie obvious to arrive at different concentrations of extracts because the ‘343 patent teaches that ratios are solvent dependent.  Thus, ratios of different extracts can be controlled by selection of a proper solvent.


Conclusions
	No claims allowed.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622